                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 1 of 7



                                                                     1   Kevin L. Hernandez, Esq.
                                                                         Nevada Bar No. 12594
                                                                     2   LAW OFFICE OF KEVIN L.
                                                                         HERNANDEZ
                                                                     3   8872 S. Eastern Avenue, Suite 270
                                                                         Las Vegas, Nevada 89123
                                                                     4   T: (702) 563-4450
                                                                         F: (702) 552-0408
                                                                     5   kevin@kevinhernandezlaw.com
                                                                         Attorney for Plaintiffs
                                                                     6

                                                                     7                              UNITED STATES DISTRICT COURT

                                                                     8                                       DISTRICT OF NEVADA
                                                                     9
                                                                          TALIA WAGNER, an individual, THOMAS                 Case No.: 2:20-cv-01596
                                                                    10    WAGNER, an individual;

                                                                    11                                       Plaintiffs;
Law Office of Kevin L. Hernandez




                                                                    12    v.
                                                                                                                                COMPLAINT FOR VIOLATIONS OF
                                                                                                                               THE FAIR CREDIT REPORTING ACT,
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13
                                8872 S. Eastern Avenue, Suite 270




                                                                          SYNCHRONY BANK, a national banking                        15 U.S.C. § 1681, ET SEQ.
                                    Las Vegas, Nevada 89123




                                                                    14    association; EXPERIAN INFORMATION
                                                                          SOLUTIONS, INC., a foreign corporation;
                                                                    15                                                                     JURY DEMAND
                                                                                                           Defendants.
                                                                    16

                                                                    17

                                                                    18          Plaintiffs, Talia Wagner and Thomas Wagner (“Plaintiffs”), by and through their attorney

                                                                    19   of record, Kevin L. Hernandez, Esq. of the Law Office of Kevin L. Hernandez, and for their claims

                                                                    20   for relief against Defendants, Synchrony Bank (“Synchrony”) and Experian Information Solutions,

                                                                    21   Inc. (“Experian”) complain and allege as follows:

                                                                    22                                   JURISDICTION AND VENUE

                                                                    23          1.      This action arises out of Defendants’ violations of the Fair Credit Reporting Act,

                                                                    24   15 U.S.C. § 1681, et seq. (“FCRA”).

                                                                    25          2.      This court has jurisdiction over this matter under 15 U.S.C. § 1681(p) and 28 U.S.C.

                                                                    26   § 1331.

                                                                    27          3.      Under 28 U.S.C. § 1391(b), venue in this District is proper because, at all relevant

                                                                    28   times, Plaintiffs and Defendants resided and/or conducted business in the District of Nevada.

                                                                                                                      Page 1 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 2 of 7



                                                                     1            4.    Venue is also proper in this District because the acts and transactions that give rise

                                                                     2   to this action occurred, in substantial part, in the District of Nevada.

                                                                     3                                                PARTIES

                                                                     4            5.    Plaintiffs reside in the State of Nevada.

                                                                     5            6.    Plaintiffs are “consumers” under 15 U.S.C. 1681a(c).

                                                                     6            7.    Synchrony is a national banking association doing business in the State of Nevada.

                                                                     7            8.    Synchrony regularly and in the ordinary course of business furnishes credit

                                                                     8   information about consumers, such as Plaintiffs, to the national consumer reporting agencies, and

                                                                     9   is therefore a “furnisher” under 15 U.S.C. § 1681s-2(b).

                                                                    10            9.    Experian is a foreign corporation doing business in the State of Nevada.

                                                                    11            10.   Experian is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).
Law Office of Kevin L. Hernandez




                                                                    12            11.   Experian is regularly engaged in the business of assembling, evaluating, and
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13   disbursing information concerning consumers for the purpose of furnishing consumer reports
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14   under 15 U.S.C. § 1681a(d).

                                                                    15            12.   Experian disburses said consumer reports to third parties under contract for

                                                                    16   monetary compensation.

                                                                    17                                      FACTUAL ALLEGATIONS

                                                                    18            13.   Plaintiffs reincorporates by reference all preceding paragraphs as if fully set forth

                                                                    19   below.
                                                                    20            14.   Plaintiffs incurred a motorcycle loan with Synchrony Bank on August 27, 2016 (the

                                                                    21   “Debt”).

                                                                    22            15.   Synchrony Bank transferred the Debt to LVNV Funding, LLC (“LVNV”) after it

                                                                    23   became delinquent.

                                                                    24            16.   LVNV hired Resurgent Capital Services, L.P. (“Resurgent”) and Tate & Kirlin

                                                                    25   Associates, Inc. (“Tate & Kirlin”) to service the Debt.

                                                                    26            17.   On December 20, 2019, Plaintiffs paid Tate & Kirlin to resolve the Debt in full and

                                                                    27   satisfy the lien held by LVNV.

                                                                    28
                                                                                                                      Page 2 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 3 of 7



                                                                     1           18.     Despite the December 2019 settlement, Synchrony continues to report a delinquent

                                                                     2   balance due and owing with inaccurate charge off reporting.

                                                                     3           19.     On or about January 2019, Plaintiffs obtained copies of their Experian credit reports

                                                                     4   and became aware that Defendants were reporting the following inaccurate information concerning

                                                                     5   Synchrony Bank/Yamaha – Account # 1200XXXX:

                                                                     6                   •    Balance: $12,487

                                                                     7                   •    Account charged off. $12,487 written off.

                                                                     8                   •    “CO” charge off notations from January 2019 through Present.

                                                                     9           20.     In January 2019, September 2019, November 2019, December 2019, and May

                                                                    10   2020, Plaintiffs submitted online disputes to Experian regarding the inaccurate reporting of the

                                                                    11   Account.
Law Office of Kevin L. Hernandez




                                                                    12           21.     On information and belief, Experian submitted Plaintiffs’ disputes to Synchrony
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13   for investigation.
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14           22.     Defendants failed to fully correct the inaccuracies in Plaintiffs’ credit reports within

                                                                    15   thirty (30) days of receipt of Plaintiffs’ online disputes.

                                                                    16           23.     Upon receipt of Plaintiffs’ disputes of the inaccurate information, Defendants failed

                                                                    17   to evaluate or consider any of Plaintiffs’ information, claims, or evidence and did not make any

                                                                    18   attempt to substantially or reasonably verify the disputed account information on Plaintiffs’ credit

                                                                    19   reports.

                                                                    20           24.     Defendants failed to conduct a lawful investigation of the disputed account

                                                                    21   information on Plaintiffs’ credit reports.

                                                                    22           25.     In failing to delete the inaccurate information, Defendants continued to report

                                                                    23   erroneous information in violation of the FCRA.

                                                                    24           26.     In failing to correct the inaccurate information, Defendants provided misleading

                                                                    25   information on Plaintiffs’ credit reports in violation of the FCRA.

                                                                    26           27.     Defendants’ erroneous reporting continues to affect Plaintiffs’ creditworthiness and

                                                                    27   credit score negatively.

                                                                    28
                                                                                                                       Page 3 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 4 of 7



                                                                     1             28.   Defendants’ erroneous reporting has caused Plaintiffs to experience a loss in credit

                                                                     2   limits.

                                                                     3                                     FIRST CLAIM FOR RELIEF

                                                                     4                        [Violations of 15 U.S.C. § 1681e(b) against Experian]

                                                                     5             29.   Plaintiffs reincorporate by reference all preceding paragraphs as if fully set forth

                                                                     6   below.

                                                                     7             30.   Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

                                                                     8   reasonable procedures to assure maximum possible accuracy in the preparation of the credit reports

                                                                     9   and credit files each publishes and maintains concerning Plaintiffs.

                                                                    10             31.   As a direct and proximate result of this conduct alleged in this Complaint, Plaintiffs

                                                                    11   suffered, and continue to suffer, damage by loss of credit and loss of ability to purchase and benefit
Law Office of Kevin L. Hernandez




                                                                    12   from credit.
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13             32.   Experian’s acts and omissions were willful, rendering it liable for punitive damages
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14   in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                    15             33.   In the alternative, Experian was negligent in the above-referenced acts and

                                                                    16   omissions, entitling Plaintiffs to recovery under 15 U.S.C. § 1681o.

                                                                    17             34.   As a direct and proximate result of the above-referenced violations by Experian,

                                                                    18   Plaintiffs are entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                    19   this matter.

                                                                    20             35.   Plaintiffs are entitled to recover costs and attorneys’ fees from Defendants in an

                                                                    21   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.

                                                                    22             36.   Plaintiffs may have suffered damages in other ways and to other extents not

                                                                    23   presently known to Plaintiffs, and not specified in this Complaint.

                                                                    24             37.   Plaintiffs reserve the right to assert additional facts and damages not referenced in

                                                                    25   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                    26   ///

                                                                    27   ///

                                                                    28   ///
                                                                                                                      Page 4 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 5 of 7



                                                                     1                                    SECOND CLAIM FOR RELIEF

                                                                     2                           [Violation of 15 U.S.C. § 1681i against Experian]

                                                                     3            38.     Plaintiffs reincorporate by reference all preceding paragraphs as if fully set forth

                                                                     4   below.

                                                                     5            39.     Experian violated 15 U.S.C. § 1681i by failing to delete or correct the

                                                                     6   aforementioned above-referenced inaccurate information in Plaintiffs’ credit files after receiving

                                                                     7   actual notice of the inaccuracies, by failing to conduct a lawful reinvestigation, by failing to

                                                                     8   maintain reasonable procedures with which to filter and verify disputed information in Plaintiffs’

                                                                     9   credit files, and by relying upon verification from a source it has reason to know is unreliable.

                                                                    10            40.     As a direct and proximate result of this conduct by Experian, Plaintiffs suffered,

                                                                    11   and continue to suffer, damage by loss of credit, and the loss of the ability to purchase and benefit
Law Office of Kevin L. Hernandez




                                                                    12   from credit.
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13            41.     Experian’s conduct was willful, rendering it liable for actual or statutory damages,
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14   and punitive damages in an amount to be determined by the court under 15 U.S.C. § 1681n.

                                                                    15            42.     Plaintiffs’ are entitled to recover costs and attorneys’ fees from Experian in an

                                                                    16   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.

                                                                    17                                     THIRD CLAIM FOR RELIEF

                                                                    18                  [Violations of the FCRA, 15 U.S.C. § 1681s-2(b) against Synchrony]

                                                                    19            43.     Plaintiffs reincorporate by reference all preceding paragraphs as if fully set forth
                                                                    20   below.

                                                                    21            44.     Synchrony violated the FCRA, 15 U.S.C. § 1681s-2(b), by continuing to report the

                                                                    22   false representations within Plaintiffs’ credit files with Experian; by failing to investigate

                                                                    23   Plaintiffs’ disputes properly; by failing to review all relevant information regarding Plaintiffs’

                                                                    24   disputes; by failing to respond to Experian accurately; by failing to report results on Plaintiffs’

                                                                    25   credit files correctly; and by failing to permanently and lawfully correct its own internal records

                                                                    26   to prevent the aforementioned violations.

                                                                    27

                                                                    28
                                                                                                                      Page 5 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 6 of 7



                                                                     1          45.     As a direct and proximate result of this conduct alleged in this Complaint, Plaintiffs

                                                                     2   suffered, and continue to suffer, damage by loss of credit, and loss of ability to purchase and benefit

                                                                     3   from credit.

                                                                     4           46.    Synchrony’s acts and omissions were willful, rendering it liable for punitive

                                                                     5   damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                     6           47.    In the alternative, Synchrony was negligent in the above-referenced acts and

                                                                     7   omissions, entitling Plaintiffs to recover under 15 U.S.C. § 1681o.

                                                                     8          48.     As a direct and proximate result of the above-referenced violations by Synchrony,

                                                                     9   Plaintiffs are entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                    10   this matter.

                                                                    11          49.     Plaintiffs are entitled to recover costs and attorney’s fees from Synchrony in an
Law Office of Kevin L. Hernandez




                                                                    12   amount to be determined by the Court under 15 U.S.C. § 1681n or § 1681o.
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13          50.     Plaintiffs may have suffered damages in other ways and to other extents not
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14   presently known to Plaintiffs, and not specified in this Complaint.

                                                                    15          51.     Plaintiffs reserve the right to assert additional facts and damages not referenced in

                                                                    16   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                    17          52.     Plaintiffs have been forced to retain the Law Office of Kevin L. Hernandez to

                                                                    18   pursue these claims and protect their legal rights and are, therefore, entitled to recover reasonable

                                                                    19   attorney’s fees plus costs incurred under 15 U.S.C. § 1681n or § 1681o.

                                                                    20          WHEREFORE, Plaintiffs pray for relief as follows:

                                                                    21          1.      For an award of actual damages;

                                                                    22          2.      For an award of statutory damages;

                                                                    23          3.      For punitive damages;

                                                                    24          4.      For an award reimbursing Plaintiffs for reasonable attorney’s fees, costs, and

                                                                    25                  interest incurred; and

                                                                    26   ///

                                                                    27   ///

                                                                    28   ///
                                                                                                                      Page 6 of 7
                                                                         Case 2:20-cv-01596-GMN-BNW Document 1 Filed 08/28/20 Page 7 of 7



                                                                     1         5.    For such other further relief as the court deems proper.

                                                                     2                        TRIAL BY JURY DEMANDED ON ALL COUNTS.

                                                                     3         Dated: August 28, 2020
                                                                                                                           LAW OFFICE OF KEVIN L.
                                                                     4                                                     HERNANDEZ
                                                                     5                                                     /s/ Kevin L. Hernandez
                                                                                                                           Kevin L. Hernandez, Esq.
                                                                     6                                                     Nevada Bar No. 12594
                                                                                                                           8872 S. Eastern Avenue, Suite 270
                                                                     7                                                     Las Vegas, Nevada 89123
                                                                                                                           kevin@kevinhernandezlaw.com
                                                                     8                                                     Attorney for Plaintiffs
                                                                     9

                                                                    10

                                                                    11
Law Office of Kevin L. Hernandez




                                                                    12
                              (702) 563-4450 FAX: (702) 552-0408




                                                                    13
                                8872 S. Eastern Avenue, Suite 270
                                    Las Vegas, Nevada 89123




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19
                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28
                                                                                                                 Page 7 of 7
